Exhibit 10.1

 

 

 

 

 

 

 

 

 

Master Transfer Agreement

 

by and among

 

inter alia

 

the Bondholder Committee

 

and

 

Sentica

 

and

 

the Buyer

 

and

 

the Company

 

regarding inter alia

 

all shares and other instruments in the Company (Func Food Group Oyj), etc.

 

11 September 2019

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Table of content

 

1Parties 1 2Background 1 3Definitions 3 4Sale and purchase, etc. 9 5Purchase
price 10 6Conditions precedent 11 7Actions prior to Closing, etc. 12 8Closing 14
9Subsequent clean-up 15 10Warranties of the Parties 15 11Limitation of liability
17 12No liability for the Bondholder Committee and the Bondholders 18
13Confidentiality 18 14Announcements 19 15Bondholder Committee Representative 19
16Miscellaneous 20 17Governing law and disputes 24

 



 

 

 

Schedules

 

Schedule 3(i)

Joy Loan Purchase Agreement Schedule 3(ii) Jutta Loan Purchase Agreement
Schedule 3(iii) Management Compensation Agreement Schedule 3(iv) Sentica Loan
Purchase Agreement Schedule 3(v) Share Purchase Agreement Schedule 3(vi) Vendor
Loan Purchase Agreement Schedule 3(vii) Written Procedure Notice Schedule 5.2.1
Escrow Agreement

 



 

 

 



1 Parties



 

This master transfer agreement (including its Schedules, this “Agreement”) has
been entered into on 11 September 2019 by and among:

 

1.1The Bondholder Committee (as defined below);

 

1.2Sentica Buyout IV Ky, a Finnish limited partnership (business ID 2511391-7)
represented by its general partner Sentica Buyout IV GP Oy (business ID
2473814-9) and Sentica Buyout IV Co-Investment Ky, a Finnish limited partnership
(business ID 2511383-7) represented by its general partner Sentica Buyout IV GP
Oy (business ID 2473814-9) (jointly referred to as “Sentica”);

 

1.3Celsius Holdings, Inc., a Nevada corporation listed in Nasdaq Stock Market
LLC: CELH, having its registered domicile in the state of Nevada, USA (directly
or indirectly through a Dutch fully owned subsidiary of Celsius Holdings, Inc.
nominated by Celsius Holdings, Inc. prior to Closing) (the “Buyer”); and

 

1.4Func Food Group Oyj, a Finnish public limited liability company with business
identity code 2592369-6 (the “Company”).

 

1.5Each of the entities in Section 1.1–1.4 above is referred to as a “Party” and
jointly as the “Parties”.

 

2Background

 

2.1The Company is a public company incorporated under the laws of Finland with
31,396,564 shares (the “Shares”). The Sellers are the owners of all the Shares
as set out in the Share Purchase Agreement.

 

2.2The Group’s current long-term debt consists of:

 

(i)the Bonds;

 

(ii)the Sentica Shareholder Loans;

 

(iii)the Jutta Loans;

 

(iv)the Joy Loan; and

 

(v)the Vendor Loan.

 

2.3The Company has had and has financial difficulties and has committed several
breaches of the terms and conditions for the Existing Bonds (including
non-payment on the final maturity date of the Existing Bonds on 26 June 2019).
The Company and the Bondholder Committee, have over a certain period of time
discussed a potential agreement on an out-of-court restructuring of the Company
and its subsidiaries (the “Group” and each a “Group Company”) in order to
prevent the Company from bankruptcy and in order to secure any return on the
Bondholders’ investment in the Existing Bonds. The Parties have agreed that the
Buyer shall, subject to the Written Procedure Approval, acquire all shares and
certain restructured debt of the Company as set forth in this Agreement (the
“Restructuring”). The agreement is based on a term sheet in relation to the
Restructuring previously entered into between the Parties (excluding the Buyer)
(the “Restructuring Term Sheet”).

 



1

 

 

2.4Subject to, inter alia, the Written Procedure Approval, the Parties have
agreed to execute the Restructuring mainly by the following actions:

 

(i)the Sellers have agreed to sell, and the Buyer has agreed to purchase, all
the Shares at a purchase price of EUR 1 pursuant to the terms and conditions set
forth in the Share Purchase Agreement;

 

(ii)the Existing Bonds will be replaced by two instruments (the Written
Procedure Approval will allow such replacement with binding effect for all
Bondholders);

 

a.the Reinstated Bonds (to be allocated to the Bondholders, Sentica and
Management as set out in the Written Procedure Notice); and

 

b.the Buyer Bonds;

 

(iii)the Bondholder Committee has agreed to sell, and the Buyer has agreed to
purchase, the Buyer Bonds at the Buyer Bond Purchase Price (the Written
Procedure Approval will make such sale and purchase binding on all Bondholders);

 

(iv)Sentica has agreed to sell, and the Buyer has agreed to purchase, the
Sentica Shareholder Loans and related convertible option rights for an
allocation of Reinstated Bonds in a nominal amount of up to EUR 833,000 as set
out in the Written Procedure Notice, pursuant to the terms and conditions of the
Sentica Loan Purchase Agreement;

 

(v)Management will receive a bonus consisting of (i) an allocation of Reinstated
Bonds in a nominal amount of EUR 83,500, and (ii) cash in an amount of EUR
83,500 (the latter being referred to as the “Management Cash Compensation”) in
accordance with terms and conditions of the Management Compensation Agreement;
and

 



2

 

 

(vi)the creditors of the Agreed Other Loans have agreed to sell the Agreed Other
Loans and the Buyer has agreed to purchase the Agreed Other Loans pursuant to
the terms and conditions of the Agreed Other Loans Purchase Agreements.

 

2.5As set out in the Written Procedure Notice, a portion of the Reinstated Bonds
will not be issued and allocated to the Bondholders and Sentica upon Closing but
be subject to delayed issuance conditional upon certain events taking place
after the Closing Date.

 

3Definitions

 

In this Agreement, in addition to such terms as are defined elsewhere in this
Agreement, the following terms and expressions shall have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
of such terms and expression):

 

  “Advisory Success Fee”   means an advisory success fee of EUR 285,000
(calculated as set out in the Written Procedure Notice) payable to Robus Capital
Management Ltd by the Bondholders.           “Affiliate”   of any Person means,
as of any time, (i) any other Person(s) directly or indirectly controlled by or
under the common control of that first-mentioned person and (ii) any other
Person(s) directly or indirectly controlling or jointly controlling such
first-mentioned Person (whereby “control” means the possession, directly or
indirectly, of the power to direct or influence the direction of the management
or policies of a Person, whether through ownership or otherwise, and the term
“controlling” shall have a meaning correlative to the foregoing).

 



3

 

 

  “Agent”   means the Bondholders’ agent under the terms and conditions for the
Existing Bonds, the Reinstated Bonds and the Buyer Bonds respectively, from time
to time, initially being; Nordic Trustee & Agency AB (publ) (reg. no.
556882-1879, P.O. Box 7329, 103 90 Stockholm, Sweden.           “Agreed Other
Lenders Compensation”   means the aggregate of the purchase prices as set out in
the Jutta Loan Purchase Agreement, Joy Loan Purchase Agreement and the Vendor
Loan Purchase Agreement.           “Agreed Other Loans”   means the Jutta Loans,
the Joy Loan and the Vendor Loan.           “Agreed Other Loans Purchase
Agreements”   means the Jutta Loan Purchase Agreement, Joy Loan Purchase
Agreement and the Vendor Loan Purchase Agreement.           “Agreement”   has
the meaning stated in the introductory paragraph of Section 1.          
“Applicable Law”   means any law, code, rule, regulation, order, statute, decree
or ordinance applicable to either of the parties to this Agreement or any of the
Group Companies, as the case may be.           “Bondholder”   means a holder of
Existing Bonds.           “Bondholder Committee”   means (i) Tailor High Yield
Opportunities, (ii) Apex Asset Management AG, (iii) Mandatum Life Nordic High
Yield, (iv) Genève Invest (Europe) S.A., (v) Peak Core Strategies, (vi) Robus
Capital Management Ltd as investment manager of Prime Capital Debt SCS SICAV-FIS
Robus Recovery Sub-Fund, Prime Capital SA SICAV-FIS Robus German Credit
Opportunities Sub-Fund and Hauck & Aufhäuser Privatbankiers Kgaa Robus
Mid-Market Value Bond Fund, (vii) Stichting Pensioenfonds DSM Nederland,
(viii) Stichting Pensioenfonds SABIC, (ix) C.L. Davids Fond og Samling, Oy
Neonest Ab (x) and Anchor Oy Ab, which together are representing beneficial
holders of Existing Bonds representing approximately 65 per cent. of the nominal
amount of the Existing Bonds.

 



4

 

 

  “Bondholder Committee Representative”   has the meaning stated in
Section 15.1.           “Buyer”   shall have the meaning set forth in the
introductory paragraph of this Agreement.           “Buyer Bonds”   has the
meaning set out in the Written Procedure Notice.           “Buyer Bond Purchase
Price”   has the meaning stated in Section 5.1.           “Buyer Finance”   has
the meaning stated in Section 7.2.1.           “Business Day“   means a day when
commercial banks are open for general banking business (other than Internet
banking) in Finland, the US and Sweden.           “Closing”   means the
completion of the closing events set forth in Section 8.3 below.          
“Closing Date”   means a date set out in the Step Plan, such date to occur after
the Written Procedure Approval and at the latest on 30 October 2019.          
“Company”   shall have the meaning set forth in Section 2.1 above.          
“Confidential Information”   means any information of any kind or nature,
whether written or oral, which relates to the Restructuring and the negotiations
thereof, including without limitation financial information, trade secrets,
customer lists and any other information regarding the Sellers and its
Affiliates (in case of the Buyer only), the Buyer and its Affiliates (in case of
the Sellers only) and the Group Companies, which is not known to the general
public.

 



5

 

 

  “Designated Transferee”   has the meaning stated in Section 16.5.          
“Encumbrance”   means any option, lien, mortgage, pledge, charge, power of sale,
hypothecation, retention of title, right of pre-emption, right of first refusal,
licenses or other third party right or security interest of any kind or an
agreement, arrangement or obligation to create any of the foregoing, for the
avoidance of doubt, excluding any such third party rights provided as security
under the Existing Bonds.           “Escrow Account”   shall have the meaning
ascribed to it in the Escrow Agreement;           “Escrow Agent”   shall have
the meaning ascribed to it in the Escrow Agreement;           “Escrow Agreement”
  shall have the meaning substantially set forth in Section 5.2.1;          
“Escrow Amount”   means EUR 13,500,000;           “Euroclear”   means the
central securities depository and registrar in respect of the Existing Bonds,
the Buyer Bonds and the Reinstated Bonds, being Euroclear Sweden AB (corporate
identification number 556112-8074, P.O. Box 191, SE-101 23 Stockholm, Sweden).  
        “Existing Bonds”   means the EUR 38,000,000 (EUR 29,626,472 outstanding)
Senior Secured Bonds 2015/2019 with ISIN: SE0007186150 issued by the Company.

 



6

 

 

  “Fee Coverage”   has the meaning stated in Section 16.2.5.          
“Governmental Entity”   shall mean any foreign, domestic, regional, territorial,
extraterritorial, municipal, county, district, local or other governmental,
administrative or regulatory authority or agency, including any court, ministry,
department or other subdivision thereof.           “Group”   has the meaning set
out in Section 2.3.           “Group Companies”   has the meaning set out in
Section 2.3.           “Insurance Premium Compensation”   means an amount of up
to EUR 100,000 for the Buyer’s customary W&I insurance policy for contingent
liabilities in relation to the Share Purchase Agreement to be paid by the
Existing Bondholders out of the Buyer Bond Purchase Price.           “Issuing
Agent”   has the meaning stated in Section 7.1.           “Joy Loan”   means the
‘Loan’ as defined in the Joy Loan Purchase Agreement.           “Joy Loan
Purchase Agreement”   means the agreement including its schedules in Schedule
3(i).           “Jutta Loans”   means the ‘Loan’ as defined in the Jutta Loan
Purchase Agreement.           “Jutta Loan Purchase Agreement”   means the
agreement including its schedules in Schedule 3(ii).           “Long Stop Date”
  means 30 October 2019.           “Loss”   means any reasonable and foreseeable
cost, direct loss (Sw. direkt skada) liability or expense incurred by a Party
(excluding indirect loss).           “Management”   means Robin Lybeck and
Thorsten Brandt.

 



7

 

 

  “Management Cash Compensation”   Has the meaning set out in Section 2.4(v).  
        “Management Compensation Agreement”   is the agreement regarding
compensation to Management in Schedule 3(iii).           “Minority Shareholders”
  means the minority shareholders listed as Minority Shareholders in a schedule
to the Share Purchase Agreement.           “Party” or “Parties”   means each of
the entities listed in the introductory paragraph of this Agreement.          
“Person”   means an individual or a legal entity, partnership (limited or
general), joint venture, trust, unincorporated organization, governmental
authority, court or any other organization, enterprise or entity, other than a
Group Company.           “Reinstated Bond”   has the meaning set out in the
Written Procedure Notice.           “Restructuring”   has the meaning stated in
Section 2.3 above.           “Restructuring Term Sheet”   has the meaning set
out in Section 2.3 above.           “Schedule”   means a schedule to this
Agreement.           “Sentica”   shall have the meaning set forth in Section 1.2
above.           “Sentica Shareholder Loans”   means the ‘Loan’ as defined in
the Sentica Loan Purchase Agreement.           “Sentica Loan Purchase Agreement”
  means the agreement including its schedules in Schedule 3(iv).          
“Sellers”   means Sentica and the Minority Shareholders.           “Share
Purchase Agreement”   means the share purchase agreement in Schedule 3(v).

 



8

 

 

  “Shares”   shall have the meaning set forth in Section 2.1 above.          
“Signing Date”   means the date of signing this Agreement.           “Step Plan”
  shall have the meaning set forth in Section 7.1.2.           “Tax”   mean all
direct and indirect taxes and charges (including, but not limited to, any income
tax, capital gains tax, value added tax, sales tax, custom duty, property tax,
property transfer tax, capital duty, securities transfer tax, withholding tax,
social security charges, withholding tax from employment income) wherever
arising and all penalties, surcharges and interest relating to any of the
foregoing.           “Vendor Loan”   means the ‘Loan’ as defined in the Vendor
Loan Purchase Agreement.           “Vendor Loan Purchase Agreement”   means the
agreement including its schedules in Schedule 3(vi).           “Written
Procedure Approval”   means that the Request (as defined in the Written
Procedure Notice) has been passed with a sufficient majority as set out in the
Written Procedure Notice.           “Written Procedure Notice”   means the
written procedure notice substantially set forth in Schedule 3(vii).

 

4Sale and purchase, etc.

 

4.1The Parties undertake to procure that the Existing Bonds will be replaced by
two new financial instruments by way of a mandatory exchange of instruments,
i.e. the Reinstated Bonds and the Buyer Bonds, on the Closing Date.

 



9

 

 

4.2Subject to the terms and conditions of this Agreement, the Bondholders
Committee, on behalf of the Bondholders and subject to the Written Procedure
Approval, agrees to sell, and the Buyer agrees to purchase, the Buyer Bonds,
free and clear of any Encumbrance together with all rights attached to them.

 

5Purchase price

 

5.1Purchase Price

 

The purchase price for the Buyer Bonds shall be EUR 12,816,500 (EUR 13,500,000
less the Agreed Other Lenders Compensation and less the Management Cash
Compensation) (the “Buyer Bond Purchase Price”).

 

5.2Payments

 

  5.2.1The Escrow Amount shall no later than 25 September 2019 by wire transfer
of immediately available funds be paid to the Escrow Account and be held as
security for payment of inter alia the Buyer Bond Purchase Price, and shall be
held and administered by the Escrow Agent in accordance with the terms and
conditions of the escrow agreement, substantially in the form as set out in
Schedule 5.2.1, to be entered into between the Bondholders’ Representative, the
Buyer and the Escrow Agent (the “Escrow Agreement”).

 

  5.2.2No later than seven (7) Business Days prior to the Closing Date:

 

(i)the Bondholder Committee (with the assistance of the Company if necessary)
shall deliver by email to the Buyer a statement setting out any Fee Coverage
payable by the Bondholders in accordance with Section 16.2 and the Advisory
Success Fee;

 

(ii)the Buyer shall deliver by email to the Bondholder Committee a statement
setting out the Insurance Premium Compensation together with supporting
documentation satisfactory to the Bondholder Committee.

 

5.2.3The Buyer and the Bondholder Committee Representative shall, by the
issuance of joint instruction(s) to the Escrow Agent, procure that the Escrow
Agent on the dates specified below by wire transfer of immediately available
funds from the Escrow Account pays:

 

(i)the Buyer Bond Purchase Price less the Fee Coverage payable by the
Bondholders, the Advisory Success Fee and the Insurance Premium Compensation (as
decided in accordance with Section 5.2.2 above) to such bank account as has been
designated by the Bondholder Committee not less than five (5) Business Days
prior to the Closing Date, such payment to be made not less than one (1)
Business Day prior to the Closing Date;

 



10

 

 

(ii)the Fee Coverage payable by the Bondholders to such bank accounts as has
been designated by the Bondholder Committee not less than five (5) Business Days
prior to the Closing Date, such payment to be made on the Closing Date;

 

(iii)the Advisory Success Fee to such bank account as has been designated by
Robus Capital Management Ltd not less than five (5) Business Days prior to the
Closing Date, such payment to be made on the Closing Date;

 

(iv)the Agreed Other Lenders Compensation should be paid in accordance with the
Agreed Other Lenders Loan Purchase Agreements, such payment to be made on the
Closing Date;

 

(v)the Management Cash Compensation should be paid in accordance with the
Management Compensation Agreement, such payment to be made on the Closing Date;
and

 

(vi)the Insurance Premium Compensation is to be paid to the W&I insurance
company to such bank account as has been designated by the Buyer not less than
five (5) Business Days prior to the Closing Date, such payment to be made on the
Closing Date.

 

5.2.4All costs related to and for the Escrow Agreement and Escrow Account shall
be borne by the Buyer.

 

6Conditions precedent

 

6.1The obligation of the Parties to complete the Restructuring is subject to the
Written Procedure Approval.

 

6.2The obligation of the Bondholder Committee and the Bondholders to complete
the Restructuring is subject to:

 

(i)that the Buyer has no later than 20 September 2019 provided written
confirmation and evidence satisfactory to the Bondholder Committee that the
Buyer’s new issue of securities has been successfully completed and that
accordingly, the Buyer’s financing of the Restructuring has been secured;

 



11

 

 

(ii)that the Escrow Agreement have been entered into no later than 20 September
2019; and

 

(iii)that the Buyer has paid the Escrow Amount to the Escrow Account in
accordance with Section 5.2.1 above.

 

6.3In the event the conditions precedent set forth in Section 6.1 above has not
been satisfied or waived by the Parties, the Parties shall have the right, by
written notice to the other Parties, to terminate this Agreement with immediate
effect. In the event the conditions precedent set forth in Section 6.2 has not
been satisfied or waived by the Bondholder Committee, the Bondholder Committee
shall have the right, by written notice to the other Parties, to terminate this
Agreement with immediate effect.

 

6.4In the event that this Agreement is terminated by either of the Parties in
accordance with Section 6.3 above, the Parties shall have no further liability
against each other under this Agreement, except that a Party shall compensate
the other Parties for any cost, loss, liability or expense incurred or paid by
the other Parties as a result of the first Party’s breach of any obligation
under this Agreement. The provisions of Sections 13 (Confidentiality),
14 (Announcement) and 17 (Governing law and disputes) below shall survive any
termination of this Agreement pursuant to Section 6.3 above.

 

7Actions prior to Closing, etc.

 

7.1Preparation of the mandatory exchange of instruments

 

7.1.1The mandatory exchange of instruments to replace the Existing Bonds by the
Reinstated Bonds and the Buyer Bonds and the allocation of the new instruments
to the Buyer, the Bondholders, Sentica and Management (as set out in the Written
Procedure Notice) require assistance by Euroclear and an issuing agent (“Issuing
Agent”).

 

7.1.2Prior to Closing, the Company shall (i) together with the Bondholder
Committee and its advisors, Euroclear and the Issuing Agent prepare and agree
with the relevant parties a step plan for the mandatory exchange of instruments
as contemplated by the Written Procedure Notice (the “Step Plan”) and (ii)
appoint the Issuing Agent (in discussion with the Bondholder Committee and its
advisors).

 



12

 

 

7.2Buyer Finance

 

7.2.1Until Closing, the Buyer may provide trade financing to the Company on a
secured basis (i.e. by assignment of the Company’s receivables or a mortgage
over the inventory stock) of up to EUR 2.0 million (“Buyer Finance”). Although
such Buyer Finance would be prohibited under the terms and conditions of the
Existing Bonds, the Bondholder Committee temporarily waives any such default
until the Closing. After Closing, the Buyer Finance will be permitted under the
Reinstated Bonds.

 

7.2.2As part of the conditions precedents under any Buyer Finance, authorization
will be required from the Buyer for the Company to enter into any agreements,
purchase commitments, incur obligations and/or disbursements. In addition, the
Company and the Buyer Finance provider may agree on other restrictions of
payments and that daily, weekly and monthly financial reports, including cash
flow statements will be provided by the Company.

 

7.3Standstill, lock-up and voting undertaking, etc.

 

7.3.1Each member of the Bondholder Committee undertake not to ask or instruct
the Agent under the bonds to take any action due to the maturity of the Existing
Bonds and the non-payment and (b) not to sell the Existing Bonds they represent
(lock-up) until the earlier of (i) the Restructuring has been completed, (ii) 12
September 2019 if the Restructuring has not been publicly disclosed by the Buyer
by that date; (iii) the Written Procedure is concluded rejecting the
Restructuring; and (iv) 30 October 2019.

 

7.3.2Each member of the Bondholder Committee irrevocably and unconditionally
undertake to vote and/or undertake to ensure that the holding of Existing Bonds
they represent vote in favour of the Restructuring in accordance with request
set out in the Written Procedure Notice.

 

7.4No amendments without consent

 

The Parties agree and undertake to procure that no amendments or assignments are
agreed in relation to the (i) Agreed Other Loans Purchase Agreements;
(ii) Sentica Loan Purchase Agreement; (iii) Management Compensation Agreement;
and (iv) Share Purchase Agreement, without the prior written consent of the
Bondholder Representative.

 



13

 

 

8Closing

 

8.1The actions in this Section 8 shall be deemed to occur simultaneously and
Closing shall not be deemed to have occurred until and unless (i) the conditions
precedent set forth in Section 6.1 above have been satisfied or waived as set
out therein and (ii) all of the actions to occur at Closing pursuant to this
Section 8 have been performed or the performance thereof have been waived by the
Parties.

 

8.2Closing shall take place at the offices of Gernandt & Danielsson Advokatbyrå
KB at Hamngatan 2 in Stockholm, Sweden, and commence at 10.00 a.m. (CET) on the
Closing Date.

 

8.3At Closing:

 

(a)The Buyer shall:

 

(i)present evidence that payment of the Escrow Amount has been made in
accordance with Section 6.2.

 

(ii)present evidence that the payments from the Escrow Account have been made
and have been received in accordance with Sections 5.2.3;

 

(iii)provide a confirmation that purchase of the Shares has been duly completed
in accordance with the Share Purchase Agreement;

 

(iv)provide a confirmation that purchase of the Agreed Other Loans and
convertible option rights related to the Joy Loan have been duly completed in
accordance with the Agreed Other Loans Purchase Agreements;

 

(v)provide a confirmation that purchase of the Sentica Shareholder Loans and
related convertible options rights have been duly completed in accordance with
the Sentica Loan Purchase Agreement;

 

(vi)provide a confirmation that the Management Compensation has been paid in
full;

 

(b)The Company and/or the Buyer shall pay any Fee Coverage payable by them to
the bank account designated by the relevant advisor at the latest five (5)
business days prior to Closing.

 

(c)The Parties shall present the executed Escrow Agreement in accordance with
Section 6.1.

 



14

 

 

(d)The Bondholder Committee (for and on behalf of the Bondholders) shall present
evidence that the Written Procedure Approval has been obtained in accordance
with Section 6.1.

 

(e)The Company shall present evidence that the Company has undertaken all
measures necessary in order to effect the mandatory exchange of the Existing
Bonds into Reinstated Bonds and Buyer Bonds and the allocation of the Reinstated
Bonds to the Bondholders, Sentica and Management and allocation of the Buyer
Bonds to the Buyer, in accordance with the Written Procedure Notice, this
Agreement and the Step Plan.

 

(f)Sentica and the Company shall present evidence that Pareto and Nordhaven have
confirmed that they have no claims for fees and costs (relating to the
Restructuring or any potential transactions evaluated prior to the
Restructuring) against the Company or its subsidiaries (unless such
confirmations have already been presented in the Disclosure Material (as defined
in the Share Purchase Agreement)) and the Company shall confirm that no other
advisors (except legal advisors) have been engaged for the Restructuring or any
potential transactions evaluated prior to the Restructuring.

 

9Subsequent clean-up

 

Subsequent to Closing, the Buyer shall be entitled to, at its own discretion,
decide to clean up the capital structure of the Company by (i) issuing
additional secured debt under the Buyer Bonds (subordinated to the Reinstated
Bond), (ii) swap any Buyer Bonds or other debt held into equity and/or
(iii) waive any debt instruments held or transfer those claims to a third party
in accordance with terms and conditions for the Reinstated Bond and the Buyer
Bond.

 

10Warranties of the Parties

 

10.1Warranties of Sentica and the Company

 

10.1.1Sentica and the Company, respectively, each and separately makes the
following warranties to the other Parties as at the date hereof and as at the
Closing Date.

 

10.1.2Each of Sentica and the Company are duly organised and validly existing
under the laws of their respective jurisdictions. Each of Sentica and the
Company have full corporate power and authority to execute this Agreement and to
complete the Restructuring.

 



15

 

 

10.1.3This Agreement and any other documents or instruments to be executed by
Sentica and the Company pursuant to this Agreement (i) have been duly authorised
by all necessary actions on the part of Sentica and the Company and (ii) will,
when executed, constitute valid and binding obligations of Sentica and the
Company.

 

10.1.4The execution, delivery and performance of this Agreement by each of
Sentica and the Company and the consummation of the Restructuring do not and
will not require any consent, approval, authorization or other action by, filing
with or notification to, any Governmental Entity or third party.

 

10.1.5The execution of this Agreement and the consummation of the Restructuring
will not result in:

 

(a)a violation or breach of any provision of the articles of association of any
of Sentica and the Company ;

 

(b)a breach of, or give rise to a default under, any contract or other
instrument to which any of Sentica and the Company is a party or by which any of
Sentica and the Company is bound that would have any adverse effect on the
Restructuring; or

 

(c)a violation or breach of any Applicable Laws.

 

10.2Warranties of the Buyer

 

10.2.1The Buyer makes the following warranties to the other Parties as at the
date hereof and as at the Closing Date.

 

10.2.2The Buyer is duly organised and validly existing under the laws of its
jurisdiction. The Buyer has full corporate power and authority to execute this
Agreement and to complete the Restructuring.

 

10.2.3This Agreement and any other documents or instruments to be executed by
the Buyer pursuant to this Agreement (i) have been duly authorised by all
necessary actions on the part of the Buyer and (ii) will, when executed,
constitute valid and binding obligations of the Buyer.

 

10.2.4The execution, delivery and performance of this Agreement by the Buyer and
the consummation of the Restructuring do not and will not require any consent,
approval, authorization or other action by, filing with or notification to, any
Governmental Entity or third party.

 



16

 

 

10.2.5The execution of this Agreement and the consummation of the Restructuring
will not result in:

 

(d)a violation or breach of any provision of the articles of association of the
Buyer;

 

(e)a breach of, or give rise to a default under, any contract or other
instrument to which the Buyer is a party or by which the Buyer is bound that
would have any adverse effect on the Restructuring; or

 

(f)a violation or breach of any Applicable Laws.

 

10.2.6As per the Closing Date, the Buyer has secured sufficient and
unconditional financing or has available internal funds to enable it to complete
the Restructuring and to make any payments that the Buyer is or may become
required to make pursuant to this Agreement.

 

11Limitation of liability

 

11.1Compensation

 

In the event of a breach of the warranties set out in Section 10 above or any
breach of any covenant, undertaking or indemnity contained in this Agreement by
a Party, the relevant Party’s right to compensation is limited to compensation
for Losses on a SEK for SEK basis due to such breach in accordance with this
Section 11 (which compensation shall thus not be established by reference to any
multiple factor).

 

11.2No other warranties

 

The warranties set out in Section 10 above are the only warranties given by the
Parties. For the avoidance of doubt, the Buyer may not rely, and has not relied,
on any information, statement or other warranty (express or implied), whether
based on the Swedish Sale of Goods Act (Sw. köplagen (1990:931)), the United
Nations Convention on Contracts for the International Sale of Goods (Sw. Förenta
nationernas konvention den 11 april 1980 angående avtal om internationella köp
av varor), any other Applicable Law or otherwise.

 

11.3Remedies

 

11.3.1The Parties’ sole remedies for a breach of the warranties set out in
Section 10 above or any breach of any covenant, undertaking or indemnity in this
Agreement by each of the other Parties are:

 

(a)compensation in accordance with Section 11.1 above; and

 

(b)seeking specific performance (Sw. fullgörelse).

 

Such remedies shall be exclusive and, consequently, no other remedy, including
the right to rescind this Agreement, shall be available to the Buyer in the
event of a breach of this Agreement by the other Parties, whether under the
Swedish Sale of Goods Act, the United Nations Convention on Contracts for the
International Sale of Goods, any other Applicable Law or otherwise.

 

17

 

 

11.3.2Instead of compensating the relevant Party in accordance with Section 11.1
above, the other Parties shall have the right to remedy (if capable of being
remedied) the subject of a claim for compensation, provided that such breach is
remedied by the other Parties (as applicable) within thirty (30) Business Days
after receipt of a notice thereof. The relevant Party shall be entitled to
compensation in accordance with Section 11.1 to the extent the breach has not
been remedied.

 

11.3.3None of the limitations in this Section 11 shall apply to the extent a
claim arises or is increased as a result of fraud or wilful misconduct by the
Buyer, the Sellers or the Company.

 

11.3.4The relevant Party shall take all reasonable actions to mitigate any
compensable Loss in respect of which a claim could be made under this Agreement.

 

11.3.5The relevant Party shall not be entitled to compensation for the same Loss
twice pursuant to this Agreement.

 

12No liability for the Bondholder Committee and the Bondholders

 

For the avoidance of doubt, the Bondholder Committee, the Bondholders and
Sentica may not be held liable for any Loss arising as a result of or in
connection with this Agreement.

 

13Confidentiality

 

13.1Each Party undertakes not to disclose any Confidential Information unless:

 

(a)required to do so by law or pursuant to any order of court or arbitrational
tribunal;

 

(b)required to do so by any applicable stock exchange regulations or the
regulations of any other recognised market place or financial regulatory
authority;

 

(c)such disclosure has been consented to by the Buyer and the Bondholder
Committee in writing (such consent not to be unreasonably withheld);

 



18

 

 

(d)such Confidential Information has been made available to the public by other
means than breach of this Agreement;

 

(e)such disclosure of Confidential Information is made to the minimum strictly
required in order to, in the best possible way, look after a Party’s interests
in relation to the other Parties as a result of a dispute relating to this
Agreement; or

 

(f)it is disclosed to its professional advisers who are bound to the Party by a
duty of confidence which applies to any information disclosed.

 

13.2If a Party becomes required, in circumstances contemplated by
Section 13.1(a) or (b) above to disclose any Confidential Information, the
disclosing Party shall use its reasonable endeavours to consult with the Buyer
or the Bondholder Committee, as applicable, prior to any such disclosure.

 

13.3The restrictions contained in this Section 13 shall continue to apply during
twenty-four (24) months after the Closing Date or termination of this Agreement.

 

14Announcements

 

14.1Each of the Buyer and the Company will issue a press release on the date of
this Agreement with regard to this Agreement and the Restructuring.

 

14.2All press releases, public announcements or public relations activities by a
Party with regard to this Agreement, the Restructuring or any related matter,
for the avoidance of doubt including the press releases referred to in
Section 14.1, shall be approved in writing by the Buyer and the Bondholder
Committee in advance of such release, announcement or activity (such consent not
to be unreasonably withheld or delayed).

 

15Bondholder Committee Representative

 

15.1The Bondholder Committee hereby unconditionally, irrevocably and exclusively
fully authorises Andreas Jaufer (the “Bondholder Committee Representative”), to
be their representative in the following matters under this Agreement:

 

(a)consent to any disclosure or announcement in accordance with Section 13
(Confidentiality) or Section 14 (Announcements);

 

(b)giving, executing and delivering any waiver or consent under, or any
amendment to, this Agreement; and

 



19

 

 

(c)signing, executing and delivering any document and taking any action that may
be necessary or appropriate in connection with this Agreement (including but not
limited to the Escrow Agreement and any document to be signed, executed or
delivered at Closing unless such document is to be signed by the Agent in
accordance with the Written Procedure Notice).

 

15.2All decisions and actions of the Bondholder Committee Representative has
been authorised to undertake in accordance with this Agreement shall be binding
upon the Bondholder Committee as if expressly confirmed and ratified in writing
by each of the Bondholder Committee members, and none Bondholder Committee
members shall have the right to object, dissent, protest or otherwise contest
the same.

 

15.3The Bondholder Committee fully discharge the Bondholder Committee
Representative from any liability whatsoever, provided that the Bondholder
Committee Representative has not acted with gross negligence or wilful
misconduct and confirm that the Bondholder Committee Representative shall never
be responsible for indirect loss.

 

16Miscellaneous

 

16.1Notices

 

16.1.1All notices and other communications required or permitted under this
Agreement must be in writing and sent by courier, registered mail or e-mail and
shall be deemed to have been received by a party:

 

(i)if delivered by courier, on the day of delivery;

 

(ii)if sent by registered mail, three (3) Business Days after the notice was
deposited in the mail (postage prepaid); or

 

(iii)if sent by e-mail, when sent by the sender unless the sender receives a
delivery failure notification indicating that the e-mail has not been delivered
to the addressee.

 

16.1.2All notices and communications required or permitted under this Agreement
shall be addressed as set forth below or to such other addresses as may be given
by written notice in accordance with this Section 16.1.

 

If to Sentica:

  Sentica Buyout IV GP Oy (representing Sentica Buyout IV Ky and Sentica Buyout
IV Co-Investment Ky)       For the attention of:   Mika Uotila
Kasarmikatu 21 B, FI-00130 Helsinki
FINLAND
mika.uotila@sentica.fi

 



20

 

 

With a copy to:   Borenius Attorneys Ltd       For the attention of:  

Johannes Piha

Eteläesplanadi 2, FI-00130 Helsinki

FINLAND

Email: johannes.piha@borenius.com

      If to the Company   Func Food Group Oyj       For the attention of:  

Robin Lybeck

Mannerheimintie 105, FI-00280 Helsinki

FINLAND

Email: robin.lybeck@funcfood.com

      With a copy to:   Borenius Attorneys Ltd       For the attention of:  

Johannes Piha

Eteläesplanadi 2, FI-00130 Helsinki,

FINLAND

Email: johannes.piha@borenius.com

      If to the Bondholder Committee:   Robus Capital Management Ltd       For
the attention of:  

Andreas Jaufer

9 Percy Street, London W1T 1DL

UK

Email: aj@robuscap.com

      With a copy to:   Gernandt & Danielsson Advokatbyrå KB       For the
attention of:  

Mikael Borg and Caroline Jägenstedt Wikman

Hamngatan 2

P.O. Box 5747

SE-114 87 Stockholm

SWEDEN

Email: mikael.borg@gda.se, and caroline.j.wikman@gda.se

 



21

 

 

If to the Buyer:   Celsius Holdings, Inc.       For the attention of:  

John Fieldly, CEO

2424 N. Federal Highway, Suite 208, Boca Raton,

Florida 33431

USA

Email: jfieldly@celsius.com

      With a copy to:   Gutierrez Bergman Boulris, PLLC       For the attention
of:  

Dale Bergman, Esq.

901 Ponce de Leon Blvd, Suite 303, Coral Gables,

Florida 33134

USA

Email: dale.bergman@gbbpl.com

 

16.2Costs and expenses

 

16.2.1Except as otherwise set forth in this Agreement, each Party shall bear its
own costs and expenses, including without limitation fees and expenses of
advisors, in relation to the Restructuring. Without prejudice to the previous
sentence, the following has been agreed between the Parties.

 

16.2.2Fees to the Company’s advisors, the Agent and the Agent’s and the
Bondholder Committee’s advisors in relation to the Restructuring shall be capped
at EUR 500,000 (the “Fee Cap”) plus, if relevant, any amount payable under the
Third Fee Coverage (as defined below). Fees shall only be payable to legal
advisors.

 

16.2.3EUR 300,000 of fees to the Agent and the Agent’s and Bondholder
Committee’s advisors (the “Bondholders’ Fees”) shall be paid out of the cash
purchase price for the Buyer Bond (the “First Fee Coverage”).

 

16.2.4EUR 200,000 of fees to the Company’s advisors and, if exceeding the First
Fee Coverage, the Bondholders’ Fees shall be paid by the Company, and, secondly,
if the Company has not sufficient cash at hand at Closing, be paid by the Buyer
(the “Second Fee Coverage”). Such payment shall be made in advance upon request
by the Bondholder Committee and at the latest on the Closing Date.

 

16.2.5Should the Bondholders’ Fees not be fully covered in accordance with what
is set out above, the Agent, the Agent’s and the Bondholder Committee’s advisors
shall have the right to be compensated for any outstanding amount out of the
cash purchase price for the Buyer Bonds, for the avoidance of doubt in excess of
the Fee Cap (the “Third Fee Coverage” and jointly with the First Fee Coverage
and the Second Fee Coverage, the “Fee Coverage”).

 



22

 

 

16.2.6The Bondholders shall compensate the Buyer for the Insurance Premium
Compensation out of the Buyer Bond Purchase Price.

 

16.2.7The Bondholders shall furthermore pay Robus Capital Management Ltd the
Advisory Success Fee.

 

16.3Amendments and waivers

 

This Agreement may only be amended by an instrument in writing duly executed by
the Parties. No change, termination, modification or waiver of any provision,
term or condition of this Agreement shall be binding on the Parties, unless it
is made in writing.

 

16.4Entire agreement

 

This Agreement supersedes all prior agreements and understandings, written and
oral, between the Parties with respect to its subject matter and constitutes the
entire agreement between the Parties.

 

16.5Assignment

 

No Party may assign, sub-contract, or otherwise transfer, pledge or grant any
other security interest in or over any rights or obligations under this
Agreement without the prior written consent of the other Party. Notwithstanding
the foregoing the Buyer shall have the right to nominate a fully owned
subsidiary of the Buyer as the “Buyer” under this Agreement (the “Designated
Transferee”) as set out in Section 1. In case of such assignment, the Buyer
(Celsius Holdings, Inc.) shall (together with the Designated Transferee) remain
liable for all the obligations transferred to the Designated Transferee under
this Agreement and the Buyer (Celsius Holdings, Inc.) guarantees, as for its own
debt, the fulfilment of any liabilities and obligations of the Designated
Transferee arising out of this Agreement.

 

16.6No waiver

 

Failure by any Party at any time or times to require performance of any
provisions of this Agreement shall in no manner affect its right to enforce such
provisions, and the waiver by any Party of any breach of any provision of this
Agreement shall not be construed to be a waiver by such Party of any subsequent
breach of such provision or waiver by such Party of any breach of any other
provision hereof.

 



23

 

 

16.7Partial invalidity

 

If any provision of this Agreement or the application of it shall be declared or
deemed void, invalid or unenforceable in whole or in part for any reason, the
Parties shall amend this Agreement in order to give effect to, so far as is
possible, the spirit of this Agreement. If the Parties fail to amend this
Agreement, the provision, which is void, invalid or unenforceable, shall be
deemed deleted and the remaining provisions of this Agreement shall continue in
full force and effect.

 

17Governing law and disputes

 

17.1This Agreement shall be governed by and construed in accordance with the
laws of Sweden without taking into account its conflicts of law principles.

 

17.2Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or invalidity thereof shall be finally
settled by arbitration in accordance with the Rules of the Arbitration Institute
of the Stockholm Chamber of Commerce. The arbitration tribunal shall be composed
of three arbitrators. The place of arbitration shall be Stockholm and the
arbitral proceedings shall be conducted in the English language.

 

17.3Arbitration initiated with reference to this Section 17.2 shall be treated
as confidential by the Parties and may not be disclosed to third parties without
the other Party’s approval. Such confidentiality includes all information which
is disclosed in the course of the arbitration as well as decisions and awards
rendered as a result of the arbitration. A Party shall, however, not be
prevented from disclosing such information in situations referred to in
Sections 13.1(a) through (f) above.

 

* * *

 

[SIGNATURE PAGES TO FOLLOW]



 



24

 

 

This Agreement shall enter into force on the date set out in the beginning of
this Agreement when signed by all Parties. This Agreement may be executed
electronically in any number of counterparts.

 

Tailor High Yield Opportunities   /s/ Didier Margetyal     Name: Didier
Margetyal   Name:       Apex Asset Management AG   /s/ Lars Jensen     Name:
Lars Jensen   Name:       Mandatum Life nordic high yield   /s/ Kristian Nihtilä
  /s/ Merja Koliseva  Name: Kristian Nihtilä   Name: Merja Koliseva       Genève
Invest (Europe) S.A.    /s/ Helge Müller     Name: Helge Müller   Name:      
Peak Core StratEgies   /s/ Per Djerf     Name: Per Djerf   Name:

 



 

 

 

ROBUS CAPITAL MANAGEMENT LTD AS INVESTMENT MANAGER OF PRIME CAPITAL DEBT SCS
SICAV-FIS ROBUS RECOVERY SUB-FUND, PRIME CAPITAL SA SICAV-FIS ROBUS GERMAN
CREDIT OPPORTUNITIES SUB-FUND AND HAUCK & AUFHÄUSER PRIVATBANKIERS KGAA ROBUS
MID-MARKET VALUE BOND FUND

 

/s/ Andreas Jaufer     Name: Andreas Jaufer   Name:       Stichting
Pensioenfonds DSM Nederland   /s/ Ger Van Neer     Name: Ger Van Neer   Name:  
    Stichting Pensioenfonds SABIC   /s/ Ger Van Neer     Name: Ger Van Neer  
Name:       C.L. davids fond og samling   /s/ Niels Manzanti     Name: Niels
Manzanti   Name:       Oy Neonest Ab   /s/ Roger Lönnberg    /s/ Lauri Soikkeli
Name: Roger Lönnberg   Name: Lauri Soikkeli       Anchor Oy Ab   /s/ Roger
Lönnberg    /s/ Lauri Soikkeli Name: Roger Lönnberg   Name: Lauri Soikkeli

 



 

 

 

 

Sentica Buyout IV Ky
SENTICA BUYOUT IV CO-INVESTMENT KY
Both represented by their general partner Sentica Buyout IV GP Oy

  /s/ Mika Uotila     Name: Mika Uotila   Name:

 

Celsius Holdings, Inc.   /s/ John Fieldly     Name:  John Fieldly   Name:      
Func food group oyj   /s/ Robin Lybeck     Name: Robin Lybeck   Name:

 

 

 



 

 